Exhibit (a)(1) JAPAN SMALLER CAPITALIZATION FUND, INC. KOREA EQUITY FUND, INC. CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS I. Covered Officers and Purposes of the Code This Code of Ethics for Principal Executive and Senior Financial Officers (the “Code”) applies to the Principal Executive Officer and Senior Financial Officers (the “Covered Officers”) of Japan Smaller Capitalization Fund, Inc. and Korea Equity Fund, Inc. (together, the “Funds” and each, a “Company”). The Covered Officers are listed inExhibit 1.
